SIMPSON, ROBINSON, BEALS, and STEINERT, JJ., dissent.
Batista Bergagna, a coal miner sixty-one years of age, suffered a heart attack while at work in a mine operated by the Cle Elum Coal Company. Succeeding the attack, he walked unassisted some two hundred feet up a fourteen per cent slope to the mouth of the mine, and died within a few minutes thereafter.
Orlena Bergagna, the workman's widow, filed a claim for pension with the department of labor and industries. The claim was rejected by the supervisor of industrial insurance for the assigned reasons that there was no proof of an injury to the decedent during the course of employment, and that death was not the result of trauma, as defined by the workmen's compensation act. The widow applied for and was granted a rehearing before the joint board of the department. At this hearing, the decision of the supervisor denying her claim was approved. On appeal to the superior court, the departmental decision was affirmed. The case is before us on claimant's appeal from the judgment of the superior court. The employer, Cle Elum Coal Company, was permitted to intervene in the lower court, and appeared in this court as an additional respondent.
The decedent reported for work at the mine at seven o'clock on the morning of the day on which he was stricken. His work was to get out coal from a "room" off the entry or haulage way through which the coal was drawn in cars to the surface. In his work, he ordinarily used pick and shovel, but, about ten o'clock, he borrowed a wedge and sledge hammer from a fellow miner for use where the pick could not be employed. The extent to which he used the sledge, which weighed nine pounds, is uncertain from the record, but the miner from whom it was borrowed testified that he thought it was used for a short period. *Page 265 
Adolph Leske, one of the miners working with the decedent, testified that, at about 11:30, he saw him, and that he was on his knees and doubled up.
"I asked him what was the matter, and I said, `Are you sick, Bob?' He said, `Yes.' I said, `What is the matter?' He said, `My stomach is bothering me.' And I said, `It must be something you ate,' and he said, `Yes,' and then I left him, and I went up to see what he was doing there at the face, and he had a prop on the ground with a saw on it and the saw was in there about an inch and in the meantime I sawed this prop off and put it up and I looked around and Bob was gone, he walked outside. . . ."
A few minutes later, the witness was told that Bergagna was dying,
". . . so we went out to see him in the outside engine house and Bob was propped up against a wall there, . . . and I looked at him then and he was a dead man then."
This was between ten and fifteen minutes after the witness had spoken to the decedent.
In the course of the testimony of this witness before the joint board, he referred to an incident which occurred earlier in the morning, between seven and eight o'clock. Being asked if he noticed anything unusual about the work the decedent did that morning as compared with other days, he stated:
"There was one time I came in there and Bob Curry was inside. We left two or three stumps because the coal was croppy, no good for nothing, so we left them, and I just happened to come in there and Bob was in there and I looked at Bob and Bob was mining some coal out and he didn't put a prop in and a couple cars of rock came down, and Bob was inside, and finally he came out and said, `By God, it pretty near scared me to death,' and that was the only thing unusual excepting when Bob died." *Page 266 
Later, in the course of his testimony, this witness said that, instead of two car loads of rock falling down, only about five hundred pounds fell.
The decedent was known as "Bob." Robert Curry, the operator of the coal mine, was also spoken of as "Bob." The respondent company makes some contention that it is to be inferred from the witness's testimony that Curry was the Bob referred to as making the quoted statement. It is clear, however, from the context that the witness referred to the decedent, and this was the opinion of the trial court.
Dr. W.H. Orr testified that an autopsy performed by him disclosed that the decedent had had a fatty degeneration of the heart and chronic myocarditis of long standing. He also had hardening of the arteries. The immediate cause of death was acute heart failure. He made a complete examination of the body and found no marks or any evidence of any injury from without. Asked by the department's examiner what would bring on the acute attack which finally killed decedent, the witness answered:
"Sometimes those things are brought on simply by worry or excitement without any muscular strain of any kind. It is possible to have heart failure; some people die just in a fit of fear, you know — acute fright or fear will bring it on just the same as any exertion would. Exertion wouldn't be any more apt to do it than fear, or fright, or worry or anything of that kind for that matter, with the kind of a set-up he had."
Dr. Nathan K. Rickles, a physician in general practice, called by the claimant, in answer to a hypothetical question embracing the case history of the decedent, gave it as his expert opinion that, in the case of a man of decedent's age, with the objective finding of heart disease disclosed by the autopsy, coupled with the falling of a quantity of rock in his near vicinity, *Page 267 
occasioning a sudden fright and raising of his blood pressure, the heart might easily become dilated sufficiently to cause either immediate death or a weakening of its muscles to the extent that any undue or continued strain thereafter might cause death.
The claimant testified that neither she nor the decedent had been aware of the diseased condition of his heart.
[1] This case is one of a class which courts have found not easy of solution. Our own decisions have accepted the rule that an accident arises out of the employment, under the terms of the workmen's compensation act, when the required exertion producing the accident is too great for the man undertaking the work, whatever the degree of exertion or the condition of the man's health. Frandila v. Department of Labor  Industries, 137 Wash. 530,243 P. 5; Metcalf v. Department of Labor  Industries,168 Wash. 305, 11 P.2d 821; McKinnie v. Department of Labor Industries, 179 Wash. 245, 37 P.2d 218; Daugherty v.Department of Labor  Industries, 188 Wash. 626, 63 P.2d 434;Devlin v. Department of Labor  Industries, 194 Wash. 549,78 P.2d 952.
The English statutes providing for compensation to workmen injured in industry were among the earliest in that field of legislation, and, as a consequence, the decisions of the English courts construing them have, to a degree, influenced the trend of opinion in American courts. In Frandila v. Department of Labor Industries, supra, Judge Mackintosh, speaking for the court, quoted at some length from the case of Clover, Clayton  Co. v.Hughes, 26 Times L.R. 359. In that case, the facts were that a workman, while engaged in tightening a nut with a spanner, strained himself and thereby ruptured an aneurism of the aorta, which caused his death. A post-mortem examination showed *Page 268 
that the aneurism was in such an advanced condition that it might have burst while the man was asleep, and that very slight exertion or strain would be sufficient to bring about a rupture. In announcing his conclusions, Lord Chancellor Loreburn made the following comment pertinent to the question before us:
"I do not think we should attach any importance to the fact that there was no strain or exertion out of the ordinary. It is found by the County Court Judge that the strain in fact caused the rupture, meaning, no doubt, that if it had not been for the strain the rupture would not have occurred when it did. If the degree of exertion beyond what is usual had to be considered in these cases, there must be some standard of exertion, varying in every trade. Nor do I think we should attach any importance to the fact that this man's health was as described. If the state of his health had to be considered, there must be some standard of health, varying, I suppose with men of different ages. An accident arises out of the employment when the required exertion producing the accident is too great for the man undertaking the work, whatever the degree of exertion or the condition of health.
"It may be said, and was said, that if the Act admits of a claim in the present case, every one whose disease kills him while he is at work will be entitled to compensation. I do not think so, and for this reason. It may be that the work has not, as a matter of substance, contributed to the accident, though in fact the accident happened while he was working. In each case the arbitrator ought to consider whether, in substance, as far as he can judge on such a matter, the accident came from the disease alone, so that, whatever the man had been doing, it would probably have come all the same, or whether the employment contributed to it. In other words, did he die from the disease alone, or from the disease and employment taken together, looking at it broadly. Looking at it broadly, I say, and free from overnice conjectures, was it the disease that *Page 269 
did it or did the work he was doing help in any material degree?"
Here, the workman collapsed, while engaged in heavy muscular work, a relatively short time after he had experienced some shock or fright as the result of the fall of a mass of rock from the roof of the mine, in close proximity to him. Considering the condition of his heart, as developed by the autopsy, it hardly requires the testimony of medical men to establish that the man's collapse could have been, and, indeed, in all probability was, precipitated by the degree of exertion required for his work, even if the effect of shock or fright be eliminated. True, he could have died in bed or away from the mine. But he did not die in bed. He was stricken in the mine while engaged in work that admittedly could subject his heart to a strain beyond its capacity to withstand. Putting the question in the words of the cited English case:
"Looking at it broadly . . . and free from overnice conjectures, was it the disease that did it, or did the work he was doing help in any material degree?"
Our answer is that the work the decedent was doing helped in a material degree to cause his death. In reaching this conclusion, we have not overlooked the statutory rule that, in all court proceedings, the decision of the department shall be primafacie correct, and that the burden of proof is upon the party attacking the same. We think the burden of proof has been met by the appellant.
The judgment is reversed, and the cause remanded to the superior court for further proceedings not inconsistent with the views expressed in this opinion.
BLAKE, C.J., MAIN, MILLARD, and JEFFERS, JJ., concur. *Page 270